DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 1-16 are allowed. The following is an examiner’s statement of reasons for allowance: The closest prior art of record generally teach counting of red blood cells by extracting cell features. For example, D11 teach generating mean cell volumes and count by extracting cell features such as geometrical attributes of area, perimeter and diameter of red blood cells and which take into account the central pallors of the red blood cells. Likewise, D22 teach generating a count of red blood cells by analyzing and extracting features of pallor areas of the red blood cells. However, none of the prior art of record anticipate nor render obvious the specific sequence and combination of claimed elements. Particularly, the prior art fail to teach estimating, by the TC estimation system, a value for each variable of a set of variables for each of the plurality of images, the set of variables comprising a Foreground Non-Pallor Area (FGNPA) and a density of the RBCs, wherein a value of the FGNPA of an image among the plurality of images is estimated by calculating a ratio of a value of Foreground Area (FGA) of the image and a mean value of Non-Pallor Area (NPA) of the RBCs identified in the image, wherein the foreground area is calculated by aggregating NPA of blood cells of size of RBC, wherein a value of the density of the RBCs of an image among the plurality of images is estimated by calculating a ratio of the value of FGA and total area of the image, wherein the total area of the image is a summation of the FGA and background area in the image; and wherein the set of variables are provided to a supervised learning model for estimating the TC of the RBCs.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH YENTRAPATI whose telephone number is (571)270-7982.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AVINASH YENTRAPATI/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        



    
        
            
        
            
    

    
        1 US 4,453,266.
        2 US 2017/0178321.